Citation Nr: 0417865
Decision Date: 07/02/04	Archive Date: 09/01/04

DOCKET NO. 02-12 919                        DATE JUL 02 2004

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for left knee/thigh paralysis.

2. Entitlement to an increased disability rating for service connected residuals of a left shoulder injury.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from September 1943 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), was enacted in 2000. Among other things, it expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development. Specifically, upon receipt of a complete or substantially complete application, VA must notify the claimant and his representative, if any, of any information or lay or medical evidence not previously provided that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a). The notice should indicate what information VA will attempt to obtain on the claimant's behalf. Id.

Review of the claims folder fails to reveal notice from the RO to the veteran that complies with VCAA requirements. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). The December 2002 VCAA letter solely addresses the issue of how to substantiate a claim for service connection, it does not address the requirements of substantiating a claim of entitlement to compensation under 38 U.S.C.A. § 1151 nor does it address the requirements of substantiating a claim for an increased disability rating. Additionally, the December 2002 VCAA letter does not address the duties of the V A. Therefore, a remand to the RO is required in order to correct this deficiency.

- 2 



See Disabled American Veterans v. Secretary o/Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, the Board notes that the veteran submitted a December 2002 statement that she injured her left arm and fractured her hip on September 10, 2002 and that on September 16,2002 she underwent surgery on her left hip. However, these records are not part of the claims folder. The Board finds that these records would be helpful in the adjudication of the veteran's claims. Accordingly, under the VCAA, the VA should make reasonable efforts to secure these records. 38 U.S.C.A. § 5103A(a).

Additionally, with respect to the VA's duty to assist, under the VCAA, the VA has a duty to secure an examination or opinion if the evidence of record contains competent evidence that the claimant has a current disability; and indicates that the disability may be associated with service, but does not contain sufficient medical evidence to make a decision on the Claim. 38 U.S.C.A. § 5103A(d). The Board notes that the veteran did not report for scheduled VA examinations in October 2002 and December 2002 and that she submitted a December 2002 that she was bedridden due to a hip injury. However, the Board finds that as to the issue of entitlement to an increased disability rating for service connected residuals of a left shoulder injury an examination would be helpful in order to properly adjudicate the claim. Accordingly, the RO should inquire as to the veteran's current willingness and ability to report for a VA examination.

Finally, with respect to the veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for left knee/thigh paralysis, the Board finds that the medical evidence of record is insufficiently specific as to whether the veteran's current condition is more likely than not related to treatment that she received at a VA facility. Accordingly, the Board finds that there is a duty to secure a medical opinion addressing whether the veteran's left knee/thigh paralysis condition is related to the medical treatment she received at a VA facility. 38 C.F.R. § 3.159(c)(4)(C).

- 3 



Accordingly, the case is REMANDED for the following actions:

1. The RO should take the appropriate steps to comply with notifying the veteran of the requirements of the VCAA, to include notifying the veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate her claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 and for an increased disability rating, and of what information the veteran should provide and what information VA will attempt to obtain on her behalf. It should allow the appropriate opportunity for response.

2. The RO must then review the claims file and ensure that all VCAA notice obligations have been satisfied, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other applicable legal precedent.

3. With any needed assistance from the veteran, including obtaining signed releases, the RO should request up-to-date copies of the records of any evaluation or treatment, V A or private, she has received. Specifically, the RO should attempt to locate the September 2002 VA treatment records. All records so received should be associated with the claims folder.

4. With respect to the veteran's left shoulder disability, the RO should inquire as to whether the veteran is now able and willing to submit to VA examination and if so the RO should schedule the veteran for an orthopedic examination. All indicated tests should be accomplished. The claims folder and a copy of this

- 4



REMAND must be made available to and be reviewed by the examiner prior to the examination. The examiner's report should fully set forth all current complaints and pertinent legal findings, and should describe in detail the presence or absence and the extent of any functional loss due to the veteran's left shoulder condition. Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to the absence of necessary structures, . deformity, adhesion, or defective innervation. In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the appellant is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g. facial expression or wincing, on pressure or manipulation. The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left shoulder disability that develops on use. In addition, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part. The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. All opinions expressed should be supported by reference to pertinent evidence.

- 5 



5. With respect to the veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for left knee/thigh paralysis, the RO should then forward the claims folder for a medical opinion as to whether the veteran has an identifiable left knee/thigh paralysis disability, and if so, whether they are at least as likely as not the result of carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an event not reasonably foreseeable. The examiner should set forth the basis for his conclusion.

6. After the aforementioned development has been completed, the RO should again review the record. If the benefits sought on appeal remain denied, the veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

- 6 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 51O9B, 7112).

V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 7 




